DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 12/21/21 have been received and entered. Claims 1, 6, 7, 14, 17, 18, 22, 23, 26 and 27 have been amended. Claims 9-13, 16 and 28 have been cancelled. Claims 29-35 have been added. Claims 1-8, 14-15, 17-27 and 29-35 are pending in the application.
Applicant’s remark has been considered and overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 14-15, 17-27 and 29-35 are allowable over the prior art of record because the amendment submitted by the applicant on 12/21/21 included significantly more limitations that clarified and defined the claimed invention in a practical application and overcome the art rejection. In combination of other limitations of using historical battery status data to estimate an actual capacity Q act of the battery; using a design capacity  Q des of the battery and the estimated actual capacity Q act of the battery to determine the wear value of the battery in the claimed invention as recited in the claims 1, 26 and 27, none of the prior art of the record whether taken singularly or in combination to teach the interrelationship performance operation of wherein the history battery status data comprises time information and battery charging status information, further comprising using the time information and the battery charging status information to identify one or more battery charge intervals during which the battery was charged and identifying one or more battery charge ranges within each of the one or more battery charge intervals; the historical battery status data comprises a plurality of historical battery charge data points for each battery charge interval, wherein each historical battery charge data point comprises time information, battery charging current information, and battery charge information; the time information may act of the battery, expressed as a fraction or as a percentage of the actual capacity Q act of the battery; and the method further comprising: determining, for each battery charge range, an estimate Q act (k) of the actual charge capacity Q act of the battery, where k is an index assigned to each battery charge range according to the numerical order in which the fractional values of the actual capacity Q act of the battery in the battery charge ranges occur; identifying any common battery charge ranges in which the fractional values of the actual capacity Q act of the battery of one battery charge interval overlap with the fractional values of the actual capacity Q act of the battery of any one or more other battery charge interval; and identifying any unique battery charge ranges in which none of the fractional values of the actual capacity Q act of the battery of one or more battery charge interval overlap with the fractional values of the actual capacity  Q act of the battery of any one or more other battery charge interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Chow et al (US 10401433) discloses method and apparatus for estimating battery life.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865